DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species IV. FIG. 2C’ in the reply filed on August 19, 2022 is acknowledged.  The traversal is on the ground(s) that the identified species pertain to a generic invention and are not mutually exclusive.  This is not found persuasive because the species are independent or distinct because: (with U.S. 2020/0152607 as reference). Species I. [0035] Referring to FIG. 2B, the first carrier 20 is bonded to the conductive pads 240 of the second carrier 24 through the conductive elements 23. As such, the circuit layers 200 of the first carrier 20 are electrically connected to the second carrier 24 and the second electronic component 22 is received in the opening 201 of the first carrier 20. Species II. [0036] In another embodiment, referring to FIG. 2B′, the first carrier 20 is stacked on the second carrier 24 first and then the second electronic component 22 is disposed on the conductive pads 240′ of the second carrier 24 and received in the opening 201 of the first carrier 20. Species III. [0037] Referring to FIG. 2C, a first encapsulant 26 is formed on the first carrier 20 and the second carrier 24 (or the supporting member 25) and filled in the opening 201 so as to encapsulate the first electronic components 21, 21′, 21″, the second electronic component 22 and the conductive elements 23. Thereafter, the supporting member 25 is removed. Species IV. [0039] Further, referring to FIG. 2C′, the conductive elements 23′ can be ring-shaped circuit boards or strip-shaped circuit boards that are bonded to the circuit layers 200 and the conductive pads 240 through a solder material 23a, thus increasing the gap between the first carrier 20 and the second carrier 24 and providing sufficient space between the first and second carrier 20, 24 for receiving the first electronic component 21.  Species V. [0039] In another embodiment, referring to FIG. 2C″, the conductive elements 23″ are copper core balls or (post-shaped, block-shaped or pin-shaped) metal elements of copper or gold. Species VI. [0046] Referring to FIG. 4, before the process of FIG. 2B is performed, a second encapsulant 47 is formed on the second side 20b of the first carrier 20 to encapsulate the first electronic components 21′, 21″. The second encapsulant 47 is not filled in the opening 201. Then, the processes of FIGS. 2B to 2C are performed to obtain the electronic package structure 4. Species VII. [0040] referring to FIG. 5A, the conductors 220 electrically connect the circuit layers 200 of the first carrier 20 and circuits 540 of the second carrier 24. The circuits 540 are electrically connected to the conductive pads 240′. Species VIII. [0040] In a further embodiment, referring to FIG. 5B, the conductors 220 electrically connect side circuits 500 of the first carrier 20 and the second electronic component 22. In an embodiment, the conductors 220 are made of a conductive adhesive or a solder material. Species IX. [0031] Referring to FIG. 3A, the opening 201 is completely positioned within an edge 20c of the first carrier 20. Species X. [0031] Referring to FIG. 3B, one side of the opening 201 communicates with an edge 20c of the first carrier 20, i.e., a side of the first carrier 20. Species XI. [0031] Referring to FIG. 3C, two sides of the opening 201 communicate with an edge 20c of the first carrier 20, that is, the opening 201 is positioned on a corner of the first carrier 20. Species XII. [0031] Referring to FIG. 3D, three sides of the opening 201 communicate with an edge 20c of the first carrier 20, that is, a side portion of the first carrier 20 is removed. In addition, these species are not obvious variants of each other based on the current record. 
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 13, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11, 12, 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Macropoulos et al (U.S. 2006/0245308).
Regarding claim 11. Macropoulos et al discloses a method for fabricating an electronic package structure (FIG. 5), comprising: 
providing a first carrier (FIG. 5, item 209) having an opening (Page 4, [0031], i.e. cavity through substrate 209) with at least a first electronic component (FIG. 5, item 211 on right side of board on item 209) disposed on and electrically connected (FIG. 5, item 204) to the first carrier (FIG. 5, item 209); 
bonding and electrically connecting ([0031], i.e. electrical vias 204 connecting from the bottom of the substrate 208 connect using solder alloys 205 through said passive component 211 allowing the electrical or high frequency energy to be transformed, stored, distorted, dissipated or by some manner manipulated 405 by said passive component 211 to the next level substrate 209 to another said via 204 using at least an attachment technique such as solder 205) the first carrier (FIG. 5, item 209) to a second carrier (FIG. 5, item 208) through a plurality of conductive elements ([0023], i.e. three substrates 208, 210, 209 are separated and interconnected with SMT passive components 211 from the bottom of substrate 208 which uses ball grid array connections 203 to the active components 206 connected to the substrates 208, 209, 210 using wirebonds 207) with at least a second electronic component (FIG. 5, item 206) received in the opening (Page 4, [0031], i.e. cavity through substrate 209) of the first carrier (FIG. 5, item 209) and disposed on the second carrier (FIG. 5, item 208).
Macropoul et al fails to explicitly disclose in embodiment of Fig. 5 forming on the second carrier a first encapsulant encapsulating the second electronic component and the conductive elements.
However, Macropoulos et al teaches in a second embodiment (FIG. 9) forming on the second carrier (FIG. 9, item 208) a first encapsulant (FIG. 9, item 201A) encapsulating the second electronic component (FIG. 5/9, item 206) and the conductive elements (FIG. 9, item 211).
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the method for fabricating an electronic package structure as disclosed in Fig. 5 of Macropoulos et al with the forming on the second carrier a first encapsulant encapsulating the second electronic component and the conductive elements as disclosed in Fig. 9 of Macropoulos et al.  The use of encapsulant in Macropoulos et al provides for allowing for the heat of the top IC to be dissipated in radiation thought the control of the emissivity of the top encapsulation material (Macropoulos et al, [0036]).



Regarding claim 12. Macropoulos et al discloses all the limitations of the method of claim 11 above.
 Macropoulos et al further discloses wherein the first encapsulant (FIG. 9, item 201A and 201) is further formed on the first carrier (FIG. 5, item 209) and encapsulates the first electronic component (FIG. 5, item 211 on right side of board on item 209).

Regarding claim 14. Macropoulos et al discloses all the limitations of the method of claim 11 above.
 Macropoulos et al further discloses wherein at least one of the first electronic component and the second electronic component (FIG. 5, item 206) is a package, an active component, or a passive component (Page 4, [0032], i.e. high frequency ICs 206).  

Regarding claim 15. Macropoulos et al discloses all the limitations of the method of claim 11 above.
 Macropoulos et al further discloses wherein the conductive elements are solder balls, copper core balls, metal elements, circuit boards, or any combination 2Serial No. 16/740,631Attorney Docket No. 1271-0017 thereof (FIG. 5, solder ball on left side of item 209, and item 211 on substrate above item 209 that is electrically connected to item 209 through item 211 on item 209, item 204).  

Regarding claim 16. Macropoulos et al discloses all the limitations of the method of claim 11 above.
 Macropoulos et al further discloses wherein at least one of the first carrier and the second carrier is a circuit structure, a lead frame, a wafer, or a carrier board with a metal layout ([0023], i.e. three substrates 208, 210, 209 are separated and interconnected with SMT passive components 211 from the bottom of substrate 208 which uses ball grid array connections 203 to the active components 206 connected to the substrates 208, 209, 210 using wirebonds 207).  

Regarding claim 17. Macropoulos et al discloses all the limitations of the method of claim 11 above.
 Macropoulos et al further discloses wherein the first electronic component is positioned between the first carrier and the second carrier, and the second electronic component is electrically connected to at least one of the first carrier and the second carrier ([0023], i.e. three substrates 208, 210, 209 are separated and interconnected with SMT passive components 211 from the bottom of substrate 208 which uses ball grid array connections 203 to the active components 206 connected to the substrates 208, 209, 210 using wirebonds 207).

Regarding claim 18. Macropoulos et al discloses all the limitations of the method of claim 17 above.
 Macropoulos et al further discloses further comprising providing a conductor electrically connecting the second electronic component to the first carrier  ([0023], i.e. three substrates 208, 210, 209 are separated and interconnected with SMT passive components 211 from the bottom of substrate 208 which uses ball grid array connections 203 to the active components 206 connected to the substrates 208, 209, 210 using wirebonds 207).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E BAUMAN whose telephone number is (469)295-9045. The examiner can normally be reached M-F, 9-5 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.E.B./Examiner, Art Unit 2815                                                                                                                                                                                                        
/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822